Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing device (device for image processing) in claims 1, 2, and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, 11, and 16 are objected to because of the following informalities:  
a)  on line 4 of claim 4, it appears that “an” before “image sensing array” should be replaced by “the” since it is already claimed in claim 1;
b)  on line 3 of clam 11, “angel” is spelled incorrectly; it should read “angle”; 
c)  on line 1 of clam 16, it appears that “:” should be added after comprising; and
d)  on line 4 of claim 16, it appears that “widthwise” should read “width” to keep the language consistent with “a first width edge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of Williams et al (US 4,950,911) and Okugawa (JP 2001 141662A) (see attached translation).
With regard to claim 1, Mizukoshi teaches in accordance with figure 3 of a system for inspecting a film product, the system comprising:
a light source (10A) operable to provide a source of light rays, the system operable to direct the light rays to a film product (1) so that the light rays are incident to a surface of the film product at a non-perpendicular angle of incidence (inclination angle; page 3, lines 10-12), the light rays operable to pass through the film product and to be refracted at an angle of refraction when exiting the film product (fig 6; page 3, lines 1-12);
an image capturing device (14A) operable to generate an image of the film product by capturing a level of light intensity of the light rays exiting the film product (page 3, lines 24-26), in a plurality of image areas, each image area representing a line imaged across the film product (via scanning) (page 3, line 37- page 4, line 2),  
the image capturing device comprising an image sensing array (CCD  camera; page 3, line 25) operable to capture, as an electronic signal, variations in a level of light intensity received at the image sensing array for each of the plurality of image areas to generate an image of the film product (page 3, lines 24-26), the variations in level of light intensity received by the image sensing array resulting from variations in the angle of refraction of the light rays exiting the film product in the image area of the film product where the light rays exited the film product (page 2, lines 7-9) and to process the image of the film product to provide an indication of a detection of line (stripe) defects in the film product (page 3, lines 24-26). 
Mizukoshi lacks the teaching of the line having a direction that is perpendicular to a direction of manufacture of the film product and an image processing device to process the image of the film product.
Williams et al teaches of the line having a direction that is perpendicular to a direction of manufacture of the film product (fig 1A; col 5; lines 15-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Williams et al of the line having a direction that is perpendicular to a direction of manufacture into Mizukoshi’s inspection system to provide a more comprehensive and accurate detection of the line defect along the whole width of the film product.
Okugawa teaches of an image processing device (10) to process the image of the film product (para 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an image processing device as taught by Okugawa in Mizukoshi’s inspection system to process the image obtained by the CCD to provide a quicker and more accurate data analysis of the image.
With regard to claim 3, Mizukoshi teaches in accordance with figure 3 of wherein the image capturing device further comprises:
a lens (13A);
an aperture (15A) ; and
an image sensing array (14A) behind the lens and the aperture (page 3, lines 12-16);
wherein the lens is (13A) operable to receive the refracted light rays and the aperture comprising an opening and an edge, the opening and the edge positioned so that a portion of the light rays when received from an expected angle of refraction are blocked by the edge, and the remaining portion of the light rays at the expected angle of refraction pass through the opening in the aperture and are provided to the light sensing array (page 2, lines 7-9; page 3, lines 24-26).
With regard to claim 6, Mizukoshi teaches of wherein the image capturing device comprises a Charge-Coupled Device (“CCD”) camera (page 3, lines 24-26).

With regard to claim 7, Mizukoshi teaches of wherein the image processing device is operable to generate an intensity line, the intensity level line comprising a series light intensity values, each light intensity value corresponding to a level of the light intensity captured for one of the image areas, and to provide an indication of a detection of one or more machine direction line defects in the film product if at least one of the levels of light intensities on the intensity line extends above or below a threshold value (page 3, lines 24-31).
With regard to claim 8, Mizukoshi teaches of wherein the image processing device is operable to provide an indication of a detection of at least one machine direction line defect having a dimension of about 100 nanometers or greater (1 to 10 mm; page 1, lines 27-30).
With regard to claim 9, Mizukoshi lacks the teaching of wherein the image processing device comprises a display operable for displaying the captured image and image information generated by processing the captured image of the film product.
 Okugawa teaches in accordance with figure 3 of wherein the image processing device (10&11) comprises a display (11) operable for displaying the captured image and image information generated by processing the captured image of the film product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a display as taught by Okugawa in Mizukoshi’s inspection system to display the results of the data to provide real time data to the operator. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of  Williams et al (US 4,950,911) and Okugawa (JP 2001 141662A) (see attached translation) as applied to claim 1 above, and further in view of Burk et al (US 5,196,715).
With regard to claim 2, Mizukoshi in view of Williams et al and Okugawa  lack the teaching of wherein the image processing device is operable to generate a series of image rows across the image of the film product, and for each of the image row, sum the level of light intensities captured in the image across the image row, calculate an average light intensity value for summed values for the image row, and provide the indication of the detection of one or more machine direction lines defects in the film product based at least in part the calculated average light intensity values.
Burk et al teach of wherein the image processing device is operable to generate a series of image rows across the image of the film product, and for each of the image row, sum the level of light intensities captured in the image across the image row, calculate an average light intensity value for summed values for the image row, and provide the indication of the detection of one or more machine direction lines defects in the film product based at least in part the calculated average light intensity values (abstract;  col 1, lines 52-57; col 2, lines 16-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention generate a series of image rows across the image product and calculate average light intensity values as taught by Burk et al  into Mizukoshi’s inspection system to provide more accurate measurement of the defect.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of  Williams et al (US 4,950,911) and Okugawa (JP 2001 141662A) (see attached translation) as applied to claim 1 above, and further in view of Floeder et al (US 7,023,542).
With regard to claims 4-5, Mizukoshi in view of Williams et al and Okugawa  lack the teaching of a beam splitter operable to receive the light rays provided by the point light source, and to redirect the light rays so that the light rays are incident to the surface of the film product at the non-perpendicular angle of incidence (claim 4) and a converging mirror positioned on a side the film product opposite a side of the film product where the image capturing device is located, the converging mirror operable to reflect the light rays back to a lens of the image capturing device after the light rays have made a first pass through the film product so that the light rays make a second pass through the film product before reaching the image capturing device (claim 5).
Floeder et al teach in accordance with figure 1 of a beam splitter (16) operable to receive the light rays provided by the point light source (14), and to redirect the light rays so that the light rays are incident to the surface of the film product (12) at the non-perpendicular angle of incidence (claim 4) and a converging mirror (18) positioned on a side the film product (12) opposite a side of the film product where the image capturing device (26) is located, the converging mirror (18) operable to reflect the light rays back to a lens (22) of the image capturing device after the light rays have made a first pass through the film product (12) so that the light rays make a second pass through the film product (12) before reaching the image capturing device (26) (claim 5) (col 1, line 61 – col 2, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a beamsplitter and a converging mirror as taught by Floeder et al into  Mizukoshi’s inspection system to provide a reflective type optical measurement device instead of a transmissive type optical measurement device.  It is a matter of design choice to switch from transmissive to reflective type measurement device.
Claims 10, 11,12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of Williams et al (US 4,950,911).
With regard to claim 10, Mizukoshi teaches of a method in accordance with figure 3 comprising:
transmitting light from a point light source (10A) through a film product (1), the light refracted at an angle of refraction when passing through and then exiting the film product (fig 6; page 3, lines 1-12);
directing the refracted light to an edge of an opening of an aperture (15A), and blocking, by the edge, a portion of the refracted light from passing through the opening while allowing the remaining portion of the refracted light to pass though the opening of the aperture (15A)  and be received at an image sensing array (14A) when the angle of refraction of the light received at the focal point is an expected angle of refraction (page 3, lines 1-12); 
capturing, by an image sensing array (14A) (page 3, line 25), an electronic signal corresponding to a variation of a level of light intensity received by the image sensing array (page 3, lines 24-26),   for each of a plurality of image areas of the film product, each of the plurality of image areas corresponding to an imaged line on the film product (via scanning) (page 3, line 37- page 4, line 2),   the variations in level of light intensity received by the image sensing array resulting from variations in the angle of refraction of the light exiting the film product in the plurality of image areas of the film product (page 2, lines 7-9); and
analyzing the image to detect the presence of one or more machine direction lines in the film product (page 3, lines 34-26).
Mizukoshi lacks the teaching of the line having a direction that is perpendicular to a direction of manufacture of the film product.   
Williams et al teaches of the line having a direction that is perpendicular to a direction of manufacture of the film product (fig 1A; col 5; lines 15-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Williams et al of the line having a direction that is perpendicular to a direction of manufacture into Mizukoshi’s inspection method to provide a more comprehensive and accurate detection of the line defect along the whole width of the film product.
With regard to claim 11, Mizukoshi teaches of wherein blocking by the edge includes:
 	receiving the refracted light at the focal point, the refracted light having an angle of refraction that is different from the expected angle of refraction (page 2, line 34- page 3, line 1 );
blocking a portion of the refracted light that is a different amount of the refracted light than would be blocked when receiving the refracted light at the expected angle of refraction (page 2, line 34-page 3, line 5);
allowing a remaining unblocked portion of the refracted light to pass though the opening of the aperture (page 2, line 34 – page 3, line 5), and
receiving the remaining unblocked portion of the refracted light at an image sensing array (page 2, line 34 – page 3, line 5).
With regard to claim 12, Mizukoshi teaches of wherein the different amount of the refracted light that is blocked is substantially all of the refracted light received (the different amount of the refracted light (light quantity change is necessary for discrimination (page 3, line 6-7); page 2, line 34- page 3, line 7).
With regard to claim 13, Mizukoshi teaches of wherein the different amount of the refracted light that is blocked is an amount of the refracted light that is less than the amount of refracted light that would be blocked if the refracted light were refracted at the expected angle of refraction (page 2, line 34- page 3, line 5).
With regard to claim 15, Mizukoshi teaches of imaging the image areas of the film product (1) (via scanning) (page 3, line 37- page 4, line 2); and
mapping the imaged areas of the film product to the corresponding image captured for a portion of the film product that corresponds to the imaged area (page 4, lines 2-6).
Mizukoshi lacks the teaching of moving the film product in the direction that is perpendicular to a direction of manufacturing used to manufacture the film product to sequentially bring each of the plurality of image areas into an area of the film product currently being imaged.
Williams et al teach of moving the film product (1) in the direction that is perpendicular to a direction of manufacturing used to manufacture the film product to sequentially bring each of the plurality of image areas into an area of the film product currently being imaged  (fig 1A; col 5, lines 15-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Williams et al of moving the film product in the direction that  is perpendicular to a direction of manufacture into Mizukoshi’s inspection method to provide a more comprehensive and accurate detection of the line defect along the whole width of the film product.
With regard to claim 18, Mizukoshi teaches of wherein analyzing the image to detect the presence of the machine direction lines in film product further comprises:
determining a pass/fail status for the film product based on quantifying image information included in the image generated from the film product (page 3, lines 24-26); and
comparing the quantified image information to one or more threshold values (page 3, lines 28-31).
With regard to claim 19, Mizukoshi teaches of wherein analyzing the image to detect the presence of machine direction lines in the film product comprising comprises detecting machine direction lines in the film product having a dimension of 100 nanometers or greater (1 to 10 mm; page 1, lines 27-30).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of  Williams et al (US 4,950,911) as applied to claim 10 above, and further in view of Floeder et al (US 7,023,542).
With regard to claim 14, Mizukoshi teach in accordance with figure 3 of wherein  transmitting light from a point light source (10A) through a film product (1). 
Mizukoshi lacks the teaching of:
directing the light from the point light source to a beam splitter;
redirecting the light, by the beam splitter, to the film product for a first pass through the film product; and
redirecting, by a converging mirror, the light back for a second pass through the film product.
Floeder et al teach in accordance with figure 1 of:
directing the light from the point light source (14)  to a beam splitter (16);
redirecting the light, by the beam splitter (16), to the film product (12) for a first pass through the film product (12); and
redirecting, by a converging mirror (18) , the light back for a second pass through the film product (12) (col 1, line 61 – col 2, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a beamsplitter and a converging mirror as taught by Floeder et al into  Mizukoshi’s inspection method to provide a reflective type optical measurement method instead of a transmissive type optical measurement method.  It is a matter of design choice to switch from transmissive to reflective type measurement method.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of  Williams et al (US 4,950,911) as applied to claim 10 above, and further in view of Galey et al (US 3,202,043).
With regard to claim 17, Mizukoshi lacks the teaching  of wherein analyzing the image to detect the presence of machine direction lines includes quantifying a severity of a detected machine direction line.
Galey et al teaches of analyzing the image to detect the presence of machine direction lines includes quantifying a severity of the test product (col 3, lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Galey et al of quantifying a severity of the test product into Mizukoshi’s inspection method to provide a more accurate and comprehensive information on the detected defect

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (JP H02 216437) (see attached translation) in view of Floeder et al (US 7,023,542).
With regard to claim 20, Mizukoshi teaches of a method in accordance with figure 3 of comprising:
transmitting, from a point light source (10A) through a film product (1) , the light  to the film product at an angle that corresponds to an expected angle of refraction, the light reflected at an angle of refraction equal to an expected angle of refraction the light would be refracted at if the light passed through and then exited a film product to generate a refracted light exiting the film at the expected angle of refraction (fig 6; page 3, lines 1-12);
directing the transmitted light through a film product, the light to a focal point behind a lens (13A) (page 3, lines 1-12);
positioning an edge (15A)  at the focal point so that a predetermined portion of the reflected light is blocked by the edge (15A), and a remaining portion of the refracted light passes the edge through an opening adjacent to the edge (15A)  (page 3, lines 12-16); and
  adjusting the position of the edge (15A) so that the remaining portion of the reflected light passing through the opening in the aperture is received at an image sensing array in a level that generates an electronic signal in image sensing array corresponding to a predetermined level of light intensity (it is inherent that the edge is placed at it’s optimum position for measurement; page 3, lines 12-16).
Mizukoshi lacks the teaching of a reflective surface and transmitting form a light source without passing the light through a film product.
Floeder et al teach in accordance with figure 1 of a converging mirror (18)  with a reflective surface positioned on a side the film product (12) opposite a side of the film product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a converging mirror as taught by Floeder et al into  Mizukoshi’s inspection system to provide a reflective type optical measurement method instead of a transmissive type optical measurement device.  It is a matter of design choice to switch from transmissive to reflective type measurement device.
With regard to transmitting form a light source without passing the light through a film product, it would have been obvious to one of ordinary skill in the art to calibrate an optical measuring method without passing through the object to be tested (film product) to make sure that all the optical elements are aligned properly to provide for a more precise and accurate measurement.
Reasons for Allowance
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising: 
obtaining a test sample of the film product by removing a crosswise strip of a film product from a web;
coupling a first width edge of the test sample to a second widthwise edge of the test sample to form the test sample into a continuous loop; and
moving the continuous loop of the test sample through an area where the transmitted light from a point light source is being provided to the film product in the direction that is perpendicular to the direction of manufacture of the film product from which the test sample was removed, in combination with the rest of the limitations of claim 10.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
August 18, 2022

								 
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877